Order entered August 12, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00985-CV

                            ALAA MOHAMAMD WEISS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                             Trial Court Cause No. M0474358

                                              ORDER
       The Court questioned its jurisdiction over this appeal as it appeared no final judgment

had been signed although the trial court had orally denied appellant’s petition for non-disclosure

and signed an order appearing to deny a motion for rehearing of the denial of the petition. See

TEX. R. APP. P. 26.1; Farmer v. Ben E. Keith, 907 S.W.2d 495, 496 (Tex. 1995). At the Court’s

request, the parties have filed jurisdictional letter briefs. We rule as follows.

       We REMAND this case to the trial court for clarification of the trial court’s intent to

enter a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). If the

trial court intended to enter a final judgment, it shall sign a final judgment within thirty days of

the date of this order and have filed a supplemental clerk’s letter containing a copy of the
judgment within thirty-five days of the date of this order. If the trial court did not intend to enter

a final judgment, it shall notify the parties and the Court in writing no later than September 12,

2019.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Pamela

Luther, Presiding Judge of County Court of Criminal Appeals No. 2; Dallas County Clerk John

F. Warren; and, the parties.

        We ABATE the appeal to allow the trial court an opportunity to comply with this order.

The appeal shall be reinstated no later than September 23, 2019.




                                                      /s/     BILL WHITEHILL
                                                              JUSTICE